    Case 1:19-cv-00617-CFC Document 29 Filed 05/22/19 Page 1 of 3 PageID #: 411




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

In re TRUECAR, INC. SHAREHOLDER                    Lead Case No. 1:19-cv-00617
DERIVATIVE LITIGATION
                                                   (Consolidated with Case No. 1:19-cv-00625)

This Document Relates To:

ALL ACTIONS

             STIPULATION AND [PROPOSED] ORDER STAYING ACTION

        WHEREAS, on May 7, 2019, the TrueCar Defendants1 notified the Court that they had

filed a motion with the United States Judicial Panel on Multidistrict Litigation (“JPML”) seeking

to consolidate pending derivative actions brought on behalf of TrueCar in the Central District of

California and this Court and transfer them to this Court (Dkt. No. 23);

        WHEREAS, on May 7, 2019, the JPML accepted the motion for transfer for filing,

assigning the matter MDL No. 2900 (“JPML Proceedings”), and setting a briefing schedule

which calls for briefing to be completed on or before June 4, 2019;

        WHEREAS, in light of the pending JPML Proceedings, on May 8, 2019, the TrueCar

Defendants filed a Motion to Stay Proceedings Pending Transfer to MDL No. 2900 (“Motion to

Stay”) in this Court, seeking to stay this Action pending a decision on transfer of this case by the

JPML (Dkt. No. 24);




1
 Victor “Chip” Perry, Michael Guthrie, John Pierantoni, Abhishek Agrawal, Robert Buce,
Christopher Claus, Steven Dietz, John Krafcik, Erin Lantz, John Mendel, Wesley Nichols, Ion
Yadigaroglu, and Nominal Defendant TrueCar, Inc. are collectively referred to as the “TrueCar
Defendants.”
    Case 1:19-cv-00617-CFC Document 29 Filed 05/22/19 Page 2 of 3 PageID #: 412




          WHEREAS, on May 22, 2019, Plaintiffs2 filed an Opposition to the Motion to Stay (Dkt.

No. 28), but after further consultation with counsel, have informed the TrueCar Defendants that

they do not intend to oppose the Motion to Stay and therefore withdraw their Opposition;

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Plaintiffs

and the TrueCar Defendants, through their undersigned counsel and subject to the approval of

the Court, as follows:

          1)     Plaintiffs’ Opposition to the Motion to Stay is withdrawn;

          2)     This Action shall be stayed during the pendency of the JPML Proceedings;

          3)     All currently scheduled deadlines, hearings, and response dates are hereby

vacated; and

          4)     If the case proceeds in this Court following the JPML Proceeding, the parties shall

submit to the Court, within ten (10) business days of the JPML’s decision, a proposed revised

briefing schedule for responses to the operative complaint.



Respectfully submitted,                             Respectfully submitted,

COOCH & TAYLOR, P.A.                                WILSON SONSINI GOODRICH
                                                     & ROSATI, P.C

/s/ Blake A. Bennett                                /s/ Shannon E. German
Blake A. Bennett (Bar No. 5133)                     Shannon E. German (Bar No. 5172)
The Brandywine Building                             Jessica A. Hartwell (Bar No. 5645)
1000 West Street, 10th Floor                        222 Delaware Avenue, Suite 800
Wilmington, DE 19801                                Wilmington, DE 19801
Tel: (302) 984-3800                                 Tel: (302) 304-7600
bbennett@coochtaylor.com                            sgerman@wsgr.com
Liaison Counsel for Ara Afarian and                 jhartwell@wsgr.com
Shelley Niemi                                       Attorneys for the TrueCar Defendants



2
    Ara Afarian and Shelly Niemi are together referred to as “Plaintiffs.”
 Case 1:19-cv-00617-CFC Document 29 Filed 05/22/19 Page 3 of 3 PageID #: 413




Dated: May 22, 2019


IT IS SO ORDERED this ___ day of ______________, 2019.




                                             The Honorable Colm F. Connolly
